DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-10, 13-17 and 23 are rejected under 35 U.S.C. 112(a).
Claims 3 and 23 are rejected under 35 U.S.C. 112(b).
Claims 1, 3-5, 13-15 and 23 are rejected under 35 U.S.C. 102(2).
Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103.
Claims 2, 11-12 and 21-22 are cancelled.
Claim 23 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Response to Arguments
Applicant's arguments filed on 09/25/2020 have been fully considered but they are not persuasive.
Applicant’s argument found in last paragraph on page 7 and first paragraph on page 8 of applicant’s remarks which argues that none of the cited references teach or suggest added claim limitations in claim 1.
It is disagree, Tsunekawa does teaches the added claim limitations in claim 1, please see prior art rejection on claim 1 for details.
Applicant’s argument found in last two paragraphs on page 9 of applicant’s remarks which argues that none of the cited references teach or suggest added claim limitations in claim 18.
It is disagree, Tsunekawa does teaches the added claim limitations in claim 18, please see prior art rejection on claim 18 for details.
Information Disclosure Statement
The information disclosure statement filed 01/04/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no English language translation with regard to foreign patent document 1 (DE 102011085955 A1).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 13-17 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, no support was found from applicant’s original drawing and specification to describe newly added claim limitations “a first neighboring layer, wherein the second non-magnetic layer is interposed between the first neighboring layer and the second magnetic free layer” and “in order to reduce a lattice mismatch of at least the second magnetic free layer and the first neighboring layer”.
With regard to the claim limitation “a first neighboring layer, wherein the second non-magnetic layer is interposed between the first neighboring layer and the second magnetic free layer”, no support was found. According to paragraphs [0030]-[0031] and [0049] of applicant’s submitted application dated 07/06/2018 and figures 1-2 of applicant’s drawing dated 07/06/208; it seem that neighboring layers 112 and 118 corresponding to the “first non-magnetic layer” and the “second magnetic layer” as claimed, and the second neighboring layer 118 is referred as matching layer between 
With regard to the claim limitation “in order to reduce a lattice mismatch of at least the second magnetic free layer and the first neighboring layer”, no support was found. According to paragraph [0048]-[0049] of applicant’s submitted application dated 07/06/2018 and figures 1-2 of applicant’s drawing dated 07/06/208, it described that “the lattice mismatch of the free layers 114 and 116 to the neighbouring layers 112 and 118 is minimized”.
For the similar reasons, claims 13-15 are also rejected because no support was found from applicant’s original drawing and specification to describe newly added claim limitations of corresponding claims 13-15.
Regarding claims 3-10, 13-17 and 23, they are also rejected because they depend all claim limitations of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 23, it recites the limitation "the non-magnetic material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, it is also rejected because it depends all claim limitations of claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 13-15 and 23 are rejected under 35 U.S.C. 102(2) as being anticipated by Tsunekawa et al. (US 8,174,800) (with Hara et al. (US 2009/0168264) and Ishiwata et al. (US 2008/0008908) being used to support facts and evidences disclosed in Tsunekawa).
Regarding claim 1, Tsunekawa teaches a magnetoresistive sensor (e.g. title, figure 5), comprising: 

a second non-magnetic layer (e.g. figure 5, Cu layer 508-2); and 
a magnetic free bi-layer disposed between first non-magnetic layer and the second non-magnetic layer, the magnetic free bi-layer comprising a first magnetic free layer coupled to a second magnetic free layer (e.g. figure 5, Co90Fe10 layer 507 and Ni83Fe17 layer 508-1 forms a bi-layer disposed between Cu layer 506 and Cu layer 508-2); and 
a first neighboring layer (e.g. figure 5, Ta layer 508-3), wherein the second non-magnetic layer is interposed between the first neighboring layer and the second magnetic free layer (e.g. figure 5, Cu layer 508-2 is between Ta layer 508-3 and Ni83Fe17 layer 508-1),  
wherein the first magnetic free layer is coupled to the first non-magnetic layer (e.g. figure 5, Co90Fe10 layer 507 coupled to Cu layer 506), and the second magnetic free layer is coupled to the second non-magnetic layer (e.g. figure 5, Ni83Fe17 layer 508-1 coupled to Cu layer 508-2), and 
the second non-magnetic layer comprises a non-magnetic material having an atomic radius within 5% of an atomic radius of at least one of a first magnetic free layer and a second magnetic free layer (e.g. figure 5, Cu layer 508-2 comprises copper Cu having atomic radius within 5% of the atomic radius of Co90Fe10 in Co90Fe10 layer 507; as supported in paragraphs [0053] and [0088] and table 1 of Hara where spacer layer comprise material Cu having atomic radius of 0.128 nm, and second ferromagnetic layer as bi-layer comprise magnetic free layer Ni83Fe17 containing 83 atomic % Ni and 17 atomic % Fe and magnetic free layer Co90Fe10 containing 90 
Regarding claim 3, Tsunekawa teaches wherein the first non-magnetic layer comprises a non-magnetic material selected from one of copper, magnesium, indium, bismuth, tin, and zinc (e.g. Tsunekawa, figure 5, Cu layer 506 comprises copper). 
Regarding claim 4, Tsunekawa teaches wherein the first magnetic free layer and the second magnetic free layer are each made of a material selected from cobalt, 
Regarding claim 5, Tsunekawa teaches wherein the first magnetic free layer is made of cobalt-iron (CoFe) and the second magnetic free layer is made of nickel-iron (NiFe) (e.g. Tsunekawa, figure 5, Co90Fe10 layer 507 and Ni83Fe17 layer 508-1).
Regarding claim 13, Tsunekawa teaches wherein: the first non-magnetic layer comprises a non-magnetic material having an atomic radius within 5% of an atomic radius of at least one of the first magnetic free layer and the second magnetic free layer (e.g. Tsunekawa, figure 5, as rejected in claim 1, Cu has atomic radius within 5% of the atomic radius of Ni83Fe17 because (0.128 - (0.125 x 83 atomic % + 0.126 x 17 atomic %)) / (0.125 x 83 atomic % + 0.126 x 17 atomic %)  is about 2.26% is less than 5% where the atomic radius of Ni is 0.125 nm as described in paragraph [0060] of Ishiwata) in order to reduce a lattice mismatch of at least the first magnetic free layer and a second neighboring layer (e.g. Tsunekawa, figure 5, Cu layer 506 has atomic radius of 0.128 nm, Co90Fe10 layer 507 has atomic radius of 0.125 x 90 atomic % + 0.126 x 10 atomic % is about 0.125 nm, Ru layer 504 having Ru with atomic radius of 0.134  as described in paragraph [0039] Cheng et al. (US 2014/0376351), atomic radius of Cu 0.128 is much closer to the atomic radius of Co90Fe10 0.125, and  the atomic radius of Ru 0.134 is much larger than the atomic radius of Co90Fe10 0.125; therefore, having Cu layer 506 between Co90Fe10 layer 507 and Ru layer 504 which reduces lattice mismatch of Co90Fe10 layer 507 and Ru layer 504), 

Regarding claim 14, Tsunekawa teaches wherein: the non-magnetic material of the second non-magnetic layer has an atomic radius within 5% of the atomic radius of the first magnetic free layer (e.g. Tsunekawa, figure 5, as rejected in claim 1, therefore, Cu layer 506 comprises copper Cu having an atomic radius within 5% of an atomic radius of Co90Fe10 layer 507 because Cu has atomic radius within 5% of the atomic radius of Co90Fe10 because (0.128 - (0.125 x 90 atomic % + 0.126 x 10 atomic %)) / (0.125 x 90 atomic % + 0.126 x 10 atomic %)  is about 2.318% is less than 5%) and the second magnetic free layer (e.g. Tsunekawa, figure 5, Cu has atomic radius within 5% of the atomic radius of Ni83Fe17 because (0.128 - (0.125 x 83 atomic % + 0.126 x 17 atomic %)) / (0.125 x 83 atomic % + 0.126 x 17 atomic %)  is about 2.26% is less than 5% where the atomic radius of Ni is 0.125 nm as described in paragraph [0060] of Ishiwata) in order to reduce the lattice mismatch of the second magnetic free layer and the first neighboring (e.g. figure 5, Cu layer 508-2 has atomic radius of 0.128 nm, Ni83Fe17 layer 508 has atomic radius of 0.125 nm x 83 atomic % + 0.126 nm x 17 atomic %  is about 0.12 nm, Ta has atomic radius of 0.143 nm as described in paragraph [0060] of Ishiwata, atomic radius of Cu 0.128 nm is much closer to the atomic radius of Ni83Fe17 layer 508 0.12 nm, and  the atomic radius of Ta 0.143 nm is much larger than the atomic radius of Ni83Fe17 layer 508 0.12 nm; therefore, having Cu layer 508-2 between Ta layer 508-3 and Ni83Fe17 layer 508-1 and Ta layer 508-3 which reduces lattice mismatch of Ni83Fe17 layer 508-1 layer and Ta layer 508-3) and in 
Regarding claim 15, Tsunekawa teaches wherein the non-magnetic material of the first non-magnetic layer has an atomic radius within 5% of the atomic radius of the first magnetic free layer and the second magnetic free layer (e.g. Tsunekawa, figure 5, as rejected in claim 1, therefore, Cu layer 508-2 comprises copper Cu having an atomic radius within 5% of an atomic radius of Co90Fe10 layer 507 because Cu has atomic radius within 5% of the atomic radius of Co90Fe10 because (0.128 - (0.125 x 90 atomic % + 0.126 x 10 atomic %)) / (0.125 x 90 atomic % + 0.126 x 10 atomic %)  is about 2.318% is less than 5%, and Cu has atomic radius within 5% of the atomic radius of Ni83Fe17 because (0.128 - (0.125 x 83 atomic % + 0.126 x 17 atomic %)) / (0.125 x 83 atomic % + 0.126 x 17 atomic %)  is about 2.26% is less than 5% where the atomic radius of Ni is 0.125 nm as described in paragraph [0060] of Ishiwata) in order to reduce a lattice mismatch of the first magnetic free layer and a second neighboring layer ( e.g. Tsunekawa, figure 5, Cu layer 506 has atomic radius of 0.128 nm, Co90Fe10 layer 507 has atomic radius of 0.125 x 90 atomic % + 0.126 x 10 atomic % is about 0.125 nm, Ru 
wherein the first non-magnetic layer is interposed between the second neighboring layer and the first magnetic free layer (e.g. figure 5, Cu layer 506 is between Co90Fe10 layer 507 and Ru layer 504 ).
Regarding claim 23, Tsunekawa teaches wherein the non-magnetic material is selected from one of copper, magnesium, indium, bismuth, tin, and zinc (e.g. Tsunekawa, figure 5, Cu Layer where Cu is copper).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (US 8,174,800), and further in view of Pruegl et al. (US 2013/0065075).
Regarding claim 6, Tsunekawa teaches further comprising: a magnetic layer stack including the first non-magnetic layer, the second non-magnetic layer, and the magnetic free bi-layer (e.g. figure 5, magnetic layer stack including Cu layer 506, Cu layer 508-2, and the magnetic free bi-layer formed by Ni83Fe17 layer 508-1 and Co90Fe10 layer 507).
However, combination of Tsunekawa and Hayakawa is silent with regard further comprising: a seed layer; a cap layer; and the magnetic layer stack disposed between the seed layer and the cap layer, wherein the second non-magnetic layer is disposed between the magnetic free bi-layer and one of the seed layer and the cap layer.
Pruegl teaches a seed layer; a cap layer; and a magnetic layer stack disposed between the seed layer and the cap layer, wherein the second non-magnetic layer is disposed between the magnetic free bi-layer and one of the seed layer and the cap layer (e.g. figures 5 and 7, magnetic stack formed by reference system is between seed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tsunekawa and Hayakawa by applying the teaching of Pruegl to further comprising: a seed layer; a cap layer; and the magnetic layer stack disposed between the seed layer and the cap layer, wherein the second non-magnetic layer is disposed between the magnetic free bi-layer and one of the seed layer and the cap layer, for the purpose of protecting the magnetic stack structure by including the cap layer and seed layer and/or improving capability of the sensor to allow the sensor to operate at higher temperatures and magnetic fields (e.g. Pruegl, paragraph [0006]).
Regarding claim 7, combination of Tsunekawa, Hayakawa and Pruegl teaches wherein the magnetic layer stack further comprises: a magnetic reference system including a pinned layer and a reference layer, the magnetic reference system coupled to the first non-magnetic layer (e.g. Pruegl, figures 5 and 7, the magnetic alyer stack comprise reference system including pinned layers 102 and reference layers 104, the magnetic reference system coupled to non-magnetic layer 106). 
Regarding claim 8, combination of Tsunekawa, Hayakawa and Pruegl teaches wherein the reference layer is coupled to the first non-magnetic layer (e.g. Pruegl, figures 5 and 7, the reference layers 104 coupled to non-magnetic layer 106). 
Regarding claim 9, combination of Tsunekawa, Hayakawa and Pruegl teaches wherein the first magnetic free layer is made of cobalt-iron (CoFe) and the second 
Regarding claim 10, combination of Tsunekawa, Hayakawa and Pruegl teaches further comprising: a magnetic reference system including a pinned layer and a reference layer, the magnetic reference system coupled to the first non-magnetic layer (e.g. Pruegl, figure 5 and 7, reference system include pinned layers 102 and reference layers 104, the reference system coupled to non-magnetic layer 106). 
Regarding claim 17, combination of Tsunekawa, Hayakawa and Pruegl teaches wherein the first magnetic free layer and the second magnetic free layer are each configured change a magnetization direction thereof based on a magnetic field impinging thereon (e.g. Pruegl, paragraphs [0024] and [0027]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (US 8,174,800) in view of Hara et al. (US 2009/0168264).
Regarding claim 16, combination of Tsunekawa and Hayakawa is silent with regard to wherein the first non-magnetic layer has a thickness different from a thickness of the second non-magnetic layer. 
Hara teaches a first non-magnetic layer has a thickness different from a thickness of a second non-magnetic layer (e.g. Hara, paragraph [0102], table 3, Cu layer has thickness of 0.7 nm and Ru layer has thickness of 2.0 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tsunekawa and Hayakawa by applying the teaching of Hara to explicitly have wherein the first non-magnetic layer has a thickness different from a thickness of the second non-magnetic .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (US 8,174,800) (with Hara et al. (US 2009/0168264) and Ishiwata et al. (US 2008/0008908) being used to support facts and evidences disclosed in Tsunekawa) in view of Pruegl et al. (US 2013/0065075), and further in view of Zimmer et al. (US 2016/0099405).
Regarding claim 18, Tsunekawa teaches a magnetoresistive sensor (e.g. title, figure 5), comprising: 
a magnetic layer stack (e.g. magnetic layer stack as shown in figure 5) comprising: 
a first non-magnetic layer (e.g. figure 5, Cu layer 506); 
a second non-magnetic layer (e.g. figure 5, Cu layer 508-2); and 
a magnetic free bi-layer disposed between first non-magnetic layer and the second non-magnetic layer, the magnetic free bi-layer comprising a first magnetic free layer coupled to a second magnetic free layer (e.g. figure 5, Co90Fe10 layer 507 and Ni83Fe17 layer 508-1 forms a bi-layer disposed between Cu layer 506 and Cu layer 508-2), 
wherein the first magnetic free layer is coupled to the first non-magnetic layer (e.g. figure 5, Co90Fe10 layer 507 coupled to Cu layer 506), and the second magnetic free layer is coupled to the second non-magnetic layer (e.g. figure 5, Ni83Fe17 layer 508-1 coupled to Cu layer 508-2), and 

However, Tsunekawa is silent with regard to a seed layer; a cap layer; and the magnetic layer stack disposed between the seed layer and the cap layer, and wherein the second non-magnetic layer is disposed between the magnetic free bi-layer and one of the seed layer and the cap layer, and an atomic radius of at least one of the seed layer and the cap layer.
Pruegl teaches a seed layer (e.g. figures 5 and 7, seed layer at bottom); a cap layer (cap layer at top); and 
the magnetic layer stack disposed between the seed layer and the cap layer, and wherein the second non-magnetic layer is disposed between the magnetic free bi-layer and one of the seed layer and the cap layer (e.g. figures 5 and 7, magnetic stack 
an atomic radius of at least one of the seed layer and the cap layer (e.g. figures 5 and 7, material used to make the seed layer has an atomic radius and material used to make the cap layer has an atomic radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tsunekawa by applying the teaching of Pruegl to explicitly have a seed layer; a cap layer; and the magnetic layer stack disposed between the seed layer and the cap layer, and wherein the second non-magnetic layer is disposed between the magnetic free bi-layer and one of the seed layer and the cap layer, and an atomic radius of at least one of the seed layer and the cap layer, for the purpose of protecting the magnetic stack structure by including the cap layer and seed layer and/or improving capability of the sensor to allow the sensor to operate at higher temperatures and magnetic fields (e.g. Pruegl, paragraph [0006]).
However, combination of Tsunekawa and Pruegl does not specify a type of material used to make the at least one of the seed layer and the cap layer; therefore, exact value of atomic radius of at least one of the seed layer and the cap layer is not known.
Zimmer teaches a cap layer include at least one of Ta and TaN (e.g. paragraph [0021]), and a seed layer include at least one of Ta, TaN, and NiCr (e.g. paragraph [0021], Ta has atomic radius of 0.143 nm as described in paragraph [0060] of Ishiwata).

As a result, atomic radius of copper Cu of 0.128 nm is between atomic radius of Ni83Fe17of 0.125 nm and atomic radius of Ta of 0.143 nm.
When modifying Tsunekawa and Pruegl in view of the teaching of  Zimmer, combination of Tsunekawa, Pruegl and Zimmer teaches wherein the second non-magnetic layer comprises a non-magnetic material having an atomic radius between an atomic radius of the second magnetic free layer and an atomic radius of at least one of the seed layer and the cap layer (because Cu layer 508-2 is copper Cu having atomic radius of 0.128 nm between atomic radius of Ni83Fe17 of 0.125 nm and atomic radius of Ta of 0.143 nm where the second magnetic free layer is formed of Ni83Fe17 and 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tsunekawa and Pruegl by applying the teaching of Zimmer to explicitly have wherein the second non-magnetic layer comprises a non-magnetic material having an atomic radius between an atomic radius of the second magnetic free layer and an atomic radius of at least one of the seed layer and the cap layer in order to reduce a lattice mismatch of the second magnetic free layer and the seed layer or in order to reduce a lattice mismatch of the second magnetic free layer and the cap layer, for the purpose of enhancing the reliability and/or improving conductivity between electrodes of the sensor.
Regarding claim 19, combination of Tsunekawa, Pruegl and Zimmer teaches wherein: the seed layer is composed of two sub-layers including a first sub-layer composed of nickel-chromium (NiCr) and a second sub-layer of tantalum, the cap layer 
Regarding claim 20, combination of Tsunekawa, Pruegl and Zimmer teaches wherein: the non-magnetic material of the first non-magnetic layer is selected from one of copper, magnesium, indium, bismuth, tin, and zinc (e.g. Tsunekawa, figure 5, Cu Layer 506 where Cu is copper)
the second non-magnetic layer comprises a non-magnetic material selected from one of copper, magnesium, indium, bismuth, tin, and zinc (e.g. Tsunekawa, figure 5, Cu Layer 508-2 where Cu is copper).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858